Title: To George Washington from Robert Morris, 20 March 1782
From: Morris, Robert
To: Washington, George


                        
                            Sir
                            Office of Finance March 20th 1782
                        
                        In consequence of Colo. Tilghman’s letter of the 18th I granted a warrant on the Treasury for one thousand
                            dollars for the purposes therein mentioned, and as he intimates that your Excellency would wish to know how you are to be
                            supplied with money in future, whether from me or from the military chest. I should certainly refer you to the latter were
                            I sure of a regular supply to it—I think however that the best mode for supplying your household expence will be by means
                            of my orders on Mr Swanwick of this place. They are drawn payable to the bearer at sight, and as I shall cause them to be
                            received for the continental taxes in all the states they will procure money wherever your excellency may happen to be. If
                            you approve this I will send four Thousand dollars or more if you think necessary; and as you will only part with them
                            when the course of expenditure requires, it prevents an advance of money from the Treasury until they come round for
                            payment. I have the honour to be—your Excellency’s Most Obt Hble St
                        
                            R. Morris
                        
                    